             Case 1:21-cv-02372-MKV Document 4 Filed 03/31/21 Page 1 of 1



                                                                            USDC SDNY
                           UNITED STATES DISTRICT COURT                     DOCUMENT
                          SOUTHERN DISTRICT OF NEW YORK                     ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 3/31/2021
 AMERICAN GIRL, LLC,
                                                                     CIVIL ACTION NO.
 Plaintiff                                                           21-cv-2372 (MKV)

 v.
                                                                    UNSEALING ORDER
 ZEMBRKA d/b/a WWW.ZEMBRKA.COM and
 WWW.DAIBH-IDH.COM; WWW.ZEMBRKA.COM;
 and WWW.DAIBH-IDH.COM

 Defendants



       WHEREAS the Court orders that this action be unsealed and Records Management upload

all documents filed to date on the Electronic Case Filing system.

SO ORDERED.

SIGNED this VW day of 0DUFK, 2021

New York, New York

                                                        _________________________________
                                                        ________
                                                              _____________________________
                                                              __
                                                        HON. MARY
                                                             MAA    KAY
                                                                    K AYY VYSKOCIL
                                                                           VYSSKOCIL
                                                        UNITED
                                                             ED STATES
                                                              D STATEES DISTRICT JUDGE




                                                1
